Title: To George Washington from Thomas Jefferson, 28 October 1781
From: Jefferson, Thomas
To: Washington, George


                  
                     Sir
                     Monticello Oct. 28. 1781
                  
                  I hope it will not be unacceptable to your Excellency to receive the congratulations of a private individual on your return to your native country, & above all things on the important success which as attended it.  great as this has been however, it can scarcely add to the affection with which we had looked up to you, and if in the minds of any the motives of gratitude to our good allies were not sufficiently apparent the part they have borne in this action, must amply evince them.  notwithstanding the state of perpetual decrepitude to which I am unfortunately reduced, I should certainly have done myself the honour of paying my respects to you personally, but that I apprehend those visits which are meant by us as marks of our attachment to you must interfere with the regulations of a camp, and be particularly inconvenient to one whose time is too precious to be wasted in ceremony.  I beg you to beleive me among the sincerest of those who subscribe themselves. Your Excellency’s Most obedt & most humble servts
                  
                     Th: Jefferson
                  
               